Case 4:19-cv-00113-SEB-DML Document 23 Filed 11/10/20 Page 1 of 2 PageID #: 1183




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 NEW ALBANY DIVISION

 LESLIE E. THOMAS,                         )
                                           )
                            Plaintiff,     )
                                           )
                         v.                )                  No. 4:19-cv-00113-SEB-DML
                                           )
 ANDREW M. SAUL Commissioner of the Social )
 Security Administration,                  )
                                           )
                            Defendant.     )



                 ORDER ADOPTING REPORT AND RECOMMENDATION

        The Magistrate Judge submitted his Report and Recommendation on Plaintiff’s

 Complaint for Judicial Review. The parties were afforded due opportunity pursuant to statute and

 the rules of this Court to file objections; none were filed. The Court, having considered the

 Magistrate Judge’s Report and Recommendation, hereby adopts the Magistrate Judge’s Report

 and Recommendation.



                11/10/2020
        Date: _________________                    _______________________________
                                                    SARAH EVANS BARKER, JUDGE
                                                    United States District Court
                                                    Southern District of Indiana

 Distribution:

 Catherine Seagle
 SOCIAL SECURITY ADMINISTRATION
 catherine.seagle@ssa.gov

 Julian Clifford Wierenga
 UNITED STATES ATTORNEY'S OFFICE (Indianapolis)
 julian.wierenga@usdoj.gov
Case 4:19-cv-00113-SEB-DML Document 23 Filed 11/10/20 Page 2 of 2 PageID #: 1184




 Adriana Maria de la Torre
 THE DE LA TORRE LAW OFFICE LLC
 adriana@dltlawoffice.com

 Carina M. de la Torre
 DE LA TORRE LAW OFFICE LLC
 carina@dltlawoffice.com
